Citation Nr: 0943358	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  03-28 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to March 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim of entitlement 
to service connection for hepatitis C with liver damage.

In a June 2004 decision, the Board denied the claim for 
service connection for hepatitis C with liver damage.  The 
Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2005, the Court 
issued an order that granted a joint motion for remand, 
vacated the Board decision, and remanded the matter to the 
Board for action in compliance with the joint motion.  In 
December 2005, the Board remanded the claim in compliance 
with the substance of the joint motion.

In June 2007, the Board denied the claim, and the Veteran 
appealed the denial to the Court.  In September 2008, the 
Court issued an order that granted a joint motion for remand, 
vacated the Board decision, and remanded the matter to the 
Board for action in compliance with the joint motion.  In 
January 2009, the Board remanded the claim in compliance with 
the substance of the joint motion.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran is not a credible historian.

2.  There is no competent evidence of a nexus between the 
post service diagnosis of hepatitis C and a credible incident 
in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in February 2002 and March 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include how disability evaluations and effective dates are 
assigned, and notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The claim was readjudicated in February 2007 and 
July 2009 supplemental statements of the case.  Additionally, 
any argument that the Veteran was not informed of the above-
described evidence cannot be substantiated, as the Veteran, 
through is private attorney, has shown actual knowledge of 
all of the above elements needed to substantiate and complete 
a claim.  See submissions dated November 22, 2005, April 18, 
2007, and December 30, 2008.

VA has fulfilled its duty to assist the claimant, including 
obtaining service treatment records, VA treatment records 
(including records from the New York VA medical system), and 
private medical records the Veteran had identified.  In 
November 2005, the Veteran stated that VA needed to obtain 
the hospitalization records from the military, including the 
pilonidal abscess in "1955 and 1956" while in service.  
[The facts show that the Veteran did not serve on active duty 
in either 1955 or 1956.]  In a March 2006 letter, VA 
specifically asked the Veteran for "the name and location of 
any VA or military facility(ies) where you received medical 
care and the approximate dates of care on the enclosed 
Statement in Support of Claim (VA Form 21-4138).  We will 
request any VA or military records you identify."  The 
Veteran submitted both the VA Form 21-4138 and VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
wherein he discussed the treatment he had received from VA 
facilities only.  There was no information regarding the 
name, location, and specific dates of the military 
facility(ies) regarding treatment for pilonidal abscess in 
"1955 and 1956."  Without such vital information, there was 
no duty on the part of VA to obtain these records.  See 
38 C.F.R. § 3.159(c)(2) (2009) (stating, claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from federal agency or department custodians 
by providing enough information to identify and locate 
existing records).

VA has provided the Veteran with examinations.  In the 
January 2009 remand, the Board had noted that, "The 
[V]eteran has admitted that he engaged in intranasal cocaine 
use during service."  See page 3 of remand citing to January 
19, 2007, VA examination report.  It asked the examiner to 
answer the following question: "Is it at least as likely as 
not that the [V]eteran contracted hepatitis C from using 
cocaine intranasally during service?"  In the May 2009 VA 
examination report, the examiner concluded it was less likely 
than not that the Veteran contracted hepatitis C from using 
cocaine intranasally during his military service.  Notably, 
this opinion is based upon the examiner's belief that the 
Veteran did not use cocaine intranasally during service.  He 
stated that there was no record of the Veteran having used 
cocaine during service and that it was many years later that 
he reported having used cocaine during service.  

An argument could be made that the Board had accepted the 
Veteran's allegation of having used cocaine intranasally 
during service based on the wording of the January 2009 
remand.  At that time, the Board was willing to concede that 
he had used cocaine intranasally during service.  However, 
having again reviewed the record in depth, the Board has 
found several inconsistencies by the Veteran when reporting 
his relevant medical history.  As will be discussed in more 
detail below, the Board finds that the Veteran is not a 
credible historian.  Thus, the Board now rejects the 
Veteran's first time January 2007 allegation of using cocaine 
intranasally during service.  Thus, a remand for the examiner 
to answer the question based upon the Board's then belief 
that he had, in fact, used cocaine intranasally in-service, 
is not in order.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did, in 
fact, participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009). 

After reviewing the evidence of record, the Board finds that 
the preponderance of the most probative and credible evidence 
is against a finding that the Veteran incurred hepatitis C 
from an incident in service.  The reasons follow.

As stated above, the Board finds that the Veteran is not a 
credible historian.  The Veteran has made numerous and 
inconsistent allegations attempting to explain how he 
contracted hepatitis C while on active duty.  He has admitted 
to using drugs intravenously after his discharge from 
service, which fact the Board accepts as true.  This 
"history" has not changed throughout the record.  

The Veteran's history regarding cocaine usage, however, has 
been inconsistent throughout the years.  For example, in 
April 1986, the Veteran was hospitalized for cocaine 
dependence for the purpose of detoxification.  At that time, 
he reported a six-month history of using cocaine.  See April 
29, 1986, VA Consultation Sheet.  In providing his medical 
history, the Veteran indicated he had first used cocaine in 
1985, see April 1986 VA Form 10-7978c, which would have been 
consistent with his report of using cocaine for the past six 
months.  While hospitalized, the Veteran provided a more 
detailed medical history.  There, he reported a past medical 
history of hepatitis in 1965.  See May 1986 VA Form 10-7978f.  
It was noted that the Veteran had a "short" history of 
cocaine abuse, which started one year prior.  See May 1, 
1986, inpatient treatment record.  A different treatment 
record shows a report of a six-month history of cocaine 
abuse.  See May 1, 1986 Social Work Service Discharge 
Evaluation.  The Veteran was discharged in May 1986.  See 
April/May 1986 VA hospitalization summary report.  These 
records would establish that the Veteran first used cocaine 
in 1985.

The Veteran again returned to the VA Medical Center in 
February 1987 for detoxification.  This time, the Veteran 
reported he first used cocaine in 1957, which would have been 
while the Veteran was in service.  See February 1987 VA Form 
10-7978c.  He reported a past medical history of hepatitis in 
1963.  Thus, the history the Veteran reported in 1987 is 
inconsistent with the history he reported less than one year 
prior.  The two-year difference as to when he had hepatitis 
is not significant.  However, the 28-year difference as to 
when he began using cocaine is significant.  This hurts the 
Veteran's credibility.  

In June 1991, the Veteran sought detoxification at the VA 
Medical Center in South Carolina, although this time it was 
for alcohol detoxification.  There, he "[a]dmit[ted] to a 
history of poly-substance abuse (1966/67), I.V. Heroin to 
include snorting."  See June 12, 1991, VA treatment record.  
The Veteran reported having last used cocaine 13 years ago, 
which included using heroin both intravenously and 
intranasally.  See id (stating, "Last used cocaine 13 years 
ago.  Also admits to I.V./snorting Heroin during that 
time.")  The difficulty the Board has with such report of 
history (i.e., using cocaine 13 years prior) is the 
documentation in the record showing the Veteran had been 
hospitalized at a VA medical facility in 1986 and again in 
1987 (approximately four years prior) for cocaine dependence, 
which he claimed he had started abusing in 1985.  Thus, the 
Veteran's report in June 1991 that he last used cocaine in 
essentially 1978 was clearly false since he had used it in 
1985.  This is yet another inconsistency with the Veteran's 
statements.  

The Veteran never reported having used cocaine intranasally 
prior to the January 2007 VA examination.  When he initially 
claimed service connection for hepatitis C, he stated that he 
contracted it in 1959.  He made no allegation as to how he 
was infected.  In going through the Veteran's medical records 
in the claims file, it shows that he either reported or 
showed drug use both intravenously and intranasally in the 
1960's, 1970's, and 1980's.  See May 1986, June 1991, and 
June 6, 1997, VA treatment records.  Only the February 1987 
VA medical record shows an entry of having first used cocaine 
in 1957.  See February 1987 VA treatment record.  This 
cursory notation without any other substantiation of the 
onset of cocaine use will not be accepted as the date the 
Veteran started using cocaine.  Stated simply, the Board 
finds it hard to believe the Veteran since his story keeps 
changing.  Thus, the Board rejects the Veteran's allegations 
of having used cocaine intranasally in service.  

Besides the inconsistencies described above, the Board does 
not believe the Veteran's April 2007 statement of his in-
service risk factors (except for having contracted venereal 
disease).  In that April 2007 statement, the Veteran provided 
a rather detailed account of how he received a needle shot 
from a used needle.  Specifically, he claims that he received 
the same needle as the person in front of him.  He then 
stated, "The Medics seemed to only place a cartridge in the 
syringe before injecting my shoulder arm.  They gave me a 
small box of pills and 4 ounces of Elixir Turpin Hydrate with 
Codeine as the line moved on.  At the bottom of three steps 
was a soda machine where each Airman stopped to get a soda."  
The Board rejects this report of this in-service incident for 
two reasons.  One, in light of the varying stories presented 
by the Veteran there is simply too much detail in the 
description of this single incident that occurred 
approximately 50 years ago.  For example, it is remarkable 
that the appellant now recalls drinking four ounces-not 
three or five, but exactly four ounces-of Elixir Turpin 
Hydrate with Codeine and taking exactly three steps to the 
soda machine) for it to be credible.  Secondly, and more 
importantly, the Veteran's inconsistencies throughout the 
record show that the appellant is not an accurate historian.  
When different histories of the same subject matter are 
provided, it significantly hurts the credibility of the 
historian.  Additionally, the Board does not believe the 
Veteran's allegation that a fellow airman put a rusty knife 
to the Veteran's throat, which involved blood being drawn.  
There are no service medical records of a neck injury, nor 
has the Veteran ever pointed to his receipt of treatment for 
any wound so sustained.  Again, the Veteran is not a credible 
historian.

Thus, as to the credible in-service risk factors to which the 
Veteran was exposed, the Board accepts only the fact that he 
contracted venereal disease multiple times.  There is 
competent evidence from a medical professional that it is 
less likely than not that the Veteran contracted hepatitis 
from having venereal disease in service.  See May 2009 VA 
examination report.  The examiner noted that contracting 
hepatitis C was not easily transmitted through sexual 
contact.  He also noted there was no evidence of the Veteran 
having experienced the symptoms at that time consistent with 
hepatitis infection.  There is no competent evidence to 
refute this medical opinion.  If an argument is made that the 
Veteran is competent to allege he contracted hepatitis C 
through sexual contact in service, the Board finds such 
assertion is outweighed by the January 2009 VA medical 
opinion.  The VA examiner substantiated his opinion with 
medical principles (hepatitis C is not easily contracted 
through sexual contact).  

The examiner concluded that it was more likely than not that 
the Veteran contracted hepatitis C from post service 
intravenous drug use.  To the extent that the Veteran has 
alleged that he used only clean needles when using drugs 
intravenously, see August 9, 2004, VA treatment record, the 
Board rejects this allegation.  Due to the inconsistencies 
reported above, the Board is incapable of giving such 
statement any credence.  It is simply not credible in light 
of the totality of the evidence.

The examiner noted that the post service medical records show 
that the Veteran had reported having contracted hepatitis in 
1963, see February 1987 postservice VA treatment record.  
When discussing having used intravenous drugs, the Veteran 
consistently reported having engaged in such activity after 
service.  See June 1991 and June 1997 VA treatment records.  
To this extent, the Board believes this history, because it 
is a fact that has been consistently documented in the 
record.  As the VA examiner stated, since the evidence of 
record indicated that the Veteran's activities of illicit 
drug use occurred after service, such activities were more 
likely the cause of his hepatitis C.  Thus, the Veteran 
having contracted hepatitis C has been attributed solely to 
post-service activity.  Therefore, there is competent 
evidence that the Veteran's hepatitis C was not contracted 
during service.

In a December 2008 statement from the representative, he 
argued that the Veteran was competent to report the incidents 
in service of shared needles, shared razors, and in-service 
drug use, and that the Board could not reject the statements 
solely based upon the lack of documentation supporting these 
incidents.  He then stated that the Board "must give the 
[V]eteran the benefit of the doubt and find appellant's 
statements to be credible."  The Board has laid out in 
detail why it has found the Veteran's allegations of in-
service drug use and shared needles not credible.  The 
Veteran is competent to report such incidents in service.  In 
order, however, to accept those statements, competency and 
credibility must be demonstrated.  Buchanan v. Nicholson, 
451 F.3d 1331, 1334-37 (Fed. Cir. 2006).  The latter has not 
been demonstrated in this case for all the reasons described 
above.  The Veteran has not made any allegations of having 
shared razor blades in service.  See April 2007 statement 
from Veteran.  To the extent that the Veteran's 
representative argues that the Veteran was exposed to this 
risk factor, the Board rejects the allegation because of the 
lack of credibility, as the representative could have 
obtained such information solely from the Veteran, whose 
statements are not credible.  

In sum, the evidence preponderates against granting the 
claim, as there is competent and credible evidence 
attributing hepatitis C to post-service activity.  As the 
preponderance of the evidence is against the claim for the 
reasons stated above, the benefit-of-the-doubt-rule is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


